In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-178 CV

____________________


IN THE INTEREST OF G.L.A., JR., E.L.A., AND R.R.A.




On Appeal from the 258th District Court
San Jacinto County, Texas

Trial Cause No. 10,364




OPINION 

   In this ongoing child support dispute, we must decide whether the trial court may
decline jurisdiction to enforce an out-of-state support order.  We decide that it may not under
the circumstances presented here.  We reverse the trial court's order declining jurisdiction
and remand the case to the trial court for further proceedings consistent with the opinion.
Background

	In 1999, Gregory Lee Alexander and Karen Ellen Mullins, formerly known as Karen
Ellen Alexander, obtained a divorce in Maryland.  The divorce decree ordered Gregory to
pay monthly child support. (1)  After the divorce, Karen moved to San Jacinto County, Texas.
Gregory, who was on active duty with the United States Air Force, was transferred to
Germany and fell behind in his payments.  Subsequently, Karen registered the Maryland
decree in San Jacinto County and filed a motion to enforce it.  
	In September 2002 the Texas trial court granted Karen's motion to enforce the child
support order.  The court entered a default judgment against Gregory.  In part, the trial court
ordered the withholding of  all arrearages and current child-support amounts from Gregory's
earnings.  The order also required Gregory's child visitation to occur in San Jacinto County,
Texas.  However, in December 2002, the trial court granted Gregory's motion for new trial. 
	In August 2003 the trial court heard Gregory's request for the court to decline
jurisdiction over Karen's claims.  Karen's counsel argued that she had filed a motion for
enforcement, not modification.  Karen's counsel further asked the court to take judicial notice
of its files, which included a certified copy of the Maryland divorce decree providing for
child support.  On November 5, 2003, the trial court entered an order entitled "Order on
Motion for Enforcement."  The trial court found that Maryland was the more appropriate
forum and it declined to exercise jurisdiction over the case.
	After the trial court declined to exercise jurisdiction, Karen appealed to this Court. 
Gregory responded that we lacked jurisdiction because the trial court's order was
interlocutory and not appealable.  We agreed with Gregory's argument and dismissed
Karen's appeal.  In re G.L.A., No. 09-04-00055-CV, 2004 WL 1472818, at *1 (Tex. App.-
Beaumont July 1, 2004, no pet.). 
	Subsequently, in January 2005, Karen filed a motion entitled "Motion For Status
Hearing and Temporary Orders."  Karen's motion alleged that the Maryland trial court stayed
Gregory's motion to modify child custody pending further order from the Texas court. 
Gregory denied the allegations in Karen's motion and asserted that Karen had no motion to
modify access and possession pending before the Texas court.  Gregory stated, "The only
motion pending before this Court is a motion for enforcement of child support."  Gregory
also asked the court to dismiss all pending pleadings.  
	In February 2005 the Texas court heard Gregory's motion to dismiss all pending
pleadings.  Karen's attorney explained to the court that his client had two motions pending
- one for enforcement of child support and a second for custody - and requested sufficient
time to reargue the enforcement action.  Gregory's counsel replied that the court had already
determined that the Maryland court, not the Texas court, should hear the motion to enforce.
Gregory's counsel stated:
	There is a Maryland child support order because the judge did exercise
jurisdiction there to modify child support because my client retired from the
military and the oldest son turned 18 and went to live with him.  I'm asking
this Court to dismiss so that it will be final here so that the Maryland judge can
rule on the back child support issue which he seems prepared to do.  

Karen's attorney again reminded the trial court that one aspect of the case was the
enforcement issue.  Gregory's attorney asserted that the Maryland court would rule if the
Texas court dismissed the cause.  Karen's attorney argued that the transcript of the hearing
before the Maryland court showed that it was up to the Texas court to decide if it wanted to
decide the back child support issue. 
	While expressing hesitation about how to resolve the case, (2) the trial court granted
Gregory's motion to dismiss and entered its order entitled "Final Order on Motion to Dismiss
All Pending Pleadings."  The order stated, in pertinent part:  "The Court finds that Texas is
an inconvenient forum for the resolution of the issues pled by Petitioner, and that a court of
competent jurisdiction in Maryland had retained jurisdiction of this case.  In these
circumstances, IT IS ORDERED that this cause is DISMISSED."  Karen filed a  motion for
new trial claiming she is entitled to enforce the Maryland child support order in Texas. 
Waiver
 We consider Gregory's waiver argument, which is a dispositive question, before we
review Karen's issues.  In his appellate brief, Gregory argues that Karen did not preserve her
claims for appellate review.  In particular, he contends that her brief contains no citations to
the record and further, that she did not comply with Texas Rule of Appellate Procedure
33.1(a).   
 As to Gregory's "no record cites" argument, the brief's statement of facts contains
sufficient record cites to acquaint us with the issues.  See Tex. R. App. P. 38.9 (providing that
briefing rules are construed liberally).  We find that Karen has not waived her appellate
claims because of any alleged insufficiencies of her brief.
	Rule 33.1, the other basis for Gregory's waiver argument, establishes the prerequisites
for preserving an appellate complaint.  Tex. R. App. P. 33.1.  To preserve a point for
appellate review under subsection (a) of the Rule, a party must make a timely, specific
objection or motion to the trial court that states the grounds for the ruling sought with
sufficient specificity (unless the grounds are apparent from the context), obtain a ruling on
the complaint, and comply with the rules of evidence or procedure.  See Tex. R. App. P.
33.1(a).  In addition, subsection (b) provides that "[i]n a civil case, the overruling by
operation of law of a motion for new trial or a motion to modify the judgment preserves for
appellate review a complaint properly made in the motion, unless taking evidence was
necessary to properly present the complaint in the trial court."  
	Here, Karen filed a motion for new trial asserting her right to enforce the Maryland
child support order in Texas.  She further alleged that the trial court erred in determining that
it "did not want this case" and by not enforcing the child support order.  Karen's motion cited
Chapter 158 of the Family Code and various sections of Chapter 159.  Her motion
specifically included section 159.603, which requires the trial court to enforce a registered
order if the issuing court had jurisdiction.  See Tex. Fam. Code Ann. § 159.603(c) (Vernon
2002).
	We find that Karen "stated the grounds for the ruling [she] sought  . . .  with sufficient
specificity to make the trial court aware of the complaint . . . ."  Tex. R. App. P.
33.1(a)(1)(A).  Because the record contains no written order determining Karen's motion,
we consider it as overruled by operation of law.  See Tex. R. Civ. P. 329b(c) (providing that
a motion for new trial is overruled by operation of law if the trial court has not entered a
written order signed within seventy-five days after it signed the judgment).  Under our rules,
a new trial motion overruled by operation of law preserves a complaint a party made in the
motion for our review.  See Tex. R. App. P. 33.1(b).  We find that Karen preserved her
complaints for appellate review.  

Issues
	Karen raises two appellate issues.   In the first, she contends the trial court erred when
it refused to enforce the Maryland support order.  In the second, Karen maintains the trial
court abused its discretion by determining that Texas is an inconvenient forum.  We consider
the two issues together.
Applicable Law

	Initially, the Uniform Interstate Family Support Act ("Act"or "Family Support Act")
appears to be controlling.  By the late 1990's, Texas and all other states had adopted the Act,
which is codified in Texas as chapter 159 of the Texas Family Code.  See Tex. Fam. Code
Ann. §§ 159.001-.901 (Vernon 2002 & Supp. 2005); In re B.C., 52 S.W.3d 926, 928 (Tex.
App.- Beaumont 2001, no pet.); John J. Sampson, et al., Sampson & Tindall's Texas
Family Code Annotated, ch.159, intro. cmt. at 753 (15th ed. 2005).  The Act "is designed
to streamline and expedite interstate and intrastate enforcement of support decrees."  Cowan
v. Moreno, 903 S.W.2d 119, 121 (Tex. App.- Austin 1995, no writ). 
	Further, both of the parties and the trial court relied on the Family Support Act.  Karen
registered the Maryland support order pursuant to section 159.602.  Tex. Fam. Code Ann.
§ 159.602 (Vernon Supp. 2005).  In her motion for new trial, Karen also cited various
provisions of the Act.  In his response to Karen's motion for new trial, Gregory maintained
that the Act required the trial court to apply Maryland law in determining the arrearage. 
Further, the trial court relied on section 159.201 to decline jurisdiction. (3)

	The Act provides that a party may register an out-of-state support order or
income-withholding order in this state for enforcement.  Tex. Fam. Code Ann. § 159.601
(Vernon 2002).  Further, registration of another state's support order occurs when the
registering party files the order with this state's registering tribunal, which enforces the order
just as if a Texas court originally issued it. (4) Id. § 159.603.  A party contesting the validity
or enforcement of a registered order or seeking to vacate the registration must prove one or
more of certain specified defenses.  Tex. Fam. Code Ann. § 159.607(a) (Vernon Supp.
2005). (5)  If the contesting party does not establish an enumerated defense,  the statute requires
the registering tribunal to confirm the order.  Id. at (c).  When a party has registered the order
properly in Texas and the party contesting the order does not establish a defense under
section 159.607(a), then the Act requires the trial court to enforce the support order.  See
Tex. Fam. Code Ann. §§ 159.603, 159.607. 
	However, the enforcement provisions of sections 159.603 and 159.607 do not apply
in all circumstances.  See Tex. Fam. Code Ann. § 159.210.  With certain limited exceptions,
subchapters D-H (6) of the Act - the subchapters containing the enforcement provisions - do
not apply to a Texas tribunal that is: 
	exercising personal jurisdiction over a nonresident in a proceeding under this
chapter or under other law of this state relating to a support order or
recognizing a support order of a foreign country or political subdivision on the
basis of comity.  The tribunal shall apply the procedural and substantive law
of this state in a proceeding described by this subsection.

Id.

 In the case before us, Gregory submitted to the jurisdiction of the trial court.  When
Gregory filed a  pro se motion to dismiss Karen's enforcement motion without first filing his
special appearance, he made a general appearance in the case.  See Tex. R. Civ. P. 120a(1);
Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 201 (Tex. 1985) (recognizing that Rule
120a is a limited exception to general Texas rule that appearance for any purpose subjects
defendant to court's jurisdiction).  Thus, under Family Code section 159.201, the trial court
acquired personal jurisdiction over Gregory in this cause.  See Tex. Fam. Code Ann. §
159.201(a)(2) (providing, in part, that a nonresident individual submits to the court's
jurisdiction by entering a general appearance). 
	By applying Texas procedural and substantive law, we conclude that the trial court
erred in declining jurisdiction to enforce the Maryland support order.  A party seeking to
enforce a support order may use procedures other than those established by the Family
Support Act.  See Tex. Fam. Code Ann. § 159.104.  The Act's remedies "are cumulative and
do not affect the availability of remedies under other law. . . ."  Id. at (a). 
	The United States Constitution requires each state to give full faith and credit to every
other state's public acts, records, and judicial proceedings.  U.S. Const. art. IV, § 1; see
Bard v. Charles R. Myers Ins. Agency, Inc., 839 S.W.2d 791, 794 (Tex. 1992).  Thus, a Texas
court must recognize a properly proven judgment from another state and must give the
judgment "effect coextensive with that to which it is entitled in the rendering state."  Id. 
Moreover, Congress enacted the Full Faith and Credit for Child Support Orders Act
("FFCCSOA"), which specifically requires states to give full faith and credit to child support
orders from other states.  28 U.S.C.A. § 1738B (West Supp. 2005).  The FFCCSOA requires
each state to enforce a child support order from another state and to refrain from modifying
a child support order from another state.  Id. § 1738B(a).
	Under the Full Faith and Credit Clause of the United States Constitution, Texas law
recognizes that the introduction of a facially valid foreign order creates a prima facie case
for its recognition and enforcement.  Mitchim v. Mitchim, 518 S.W.2d 362, 364 (Tex. 1975); 
In re B.T.T., 156 S.W.3d 612, 614-15 (Tex. App.- San Antonio 2004, no pet.);  Villanueva
v. Office of the Atty. Gen., 935 S.W.2d 953, 954-55 (Tex. App.- San Antonio 1996, writ
denied).  When a judgment is properly authenticated and admitted into evidence, the party
opposing it must prove that the judgment is not entitled to full faith and credit.  Mitchim, 518
S.W.2d at 364.  The opponent may challenge a facially valid order "only on limited grounds
such as a lack of personal jurisdiction by the issuing court, or some procedural defect that
would render the decree void."  Cowan, 903 S.W.2d at 123.
	Gregory presented no challenge to the issuing court's jurisdiction and did not claim 
the decree was void.  Instead he argued that Texas was an inconvenient forum for
enforcement of the Maryland support order.  Also at oral argument, Gregory's attorney
insisted that the trial court had a common-law right to dismiss Karen's suit under the forum
non conveniens doctrine.  Assuming without deciding that the forum non conveniens doctrine
may apply in some child support enforcement proceedings, we find in this case that the trial
court may not rely on the doctrine to decline jurisdiction as explained below. (7)
	"The doctrine of forum non conveniens is an equitable doctrine exercised by courts
to resist imposition of an inconvenient jurisdiction on a litigant, even if jurisdiction  . . .
would not violate due process.  A trial court will exercise the doctrine of forum non
conveniens when it determines that, for the convenience of the litigants and witnesses and
in the interest of justice, the action should be instituted in another forum."  Sarieddine v.
Moussa, 820 S.W.2d 837, 839-40 (Tex. App.- Dallas 1991, writ denied).


	In determining whether to dismiss a suit on the grounds of forum non conveniens, a
court considers such factors as:  (1) the litigant's own interests in such matters as which
forum would provide easiest access to sources of proof; (2) the cost of obtaining the presence
of witnesses;  (3) the availability of process to compel the attendance of unwilling witnesses; 
and (4) such factors of public interest as (a) administrative problems and docket congestion
resulting from transfers of cases to metropolitan centers, and (b) concerns involving the
courts of one state applying foreign law, particularly when the foreign law so differs from
the law of the forum that the courts of the forum would find it difficult or impossible to
administer and enforce the foreign law.  See Flaiz v. Moore, 359 S.W.2d 872, 874-75 (Tex.
1962).  Unless the balance of factors strongly favors the defendant, the plaintiff's choice of
forum should rarely be disturbed.  Sarieddine, 820 S.W.2d at 840.
	While the trial court's fact-findings determine that the Maryland court would be 
better able to interpret its own divorce decree, the court did not find that differences between 
Maryland's law and Texas's law would make the support order difficult or impossible to
administer and enforce.  The trial court's findings do not address the "administrative
difficulties" factor of the forum non conveniens doctrine.  Other factors not addressed in the
fact-findings are:  (1) access to sources of proof; (2) cost of obtaining the presence of
witnesses; and (3) availability of process.  
	  At the hearing on his motion to decline jurisdiction, Gregory did not show that the
balance was "strongly" in his favor.  Rather the parties elicited no evidence that related to
the "forum non conveniens" doctrine.  Gregory's attorney called no witnesses and introduced
no exhibits.  Gregory testified that he resided in Maryland. On cross-examination by
Gregory's attorney, Karen testified that she received her divorce in Maryland and though she
had resided in Maryland, she always claimed Texas as her residence.  Karen's counsel called
Gregory to testify and established that Gregory had once been a Fort Worth resident, once
owned a home in Fort Worth, attended T.C.U., and voted in Fort Worth in the past.
	We find that Gregory failed to proffer evidence to support the public and private
factors necessary to justify the trial court's declining jurisdiction based on common law
forum non conveniens.  A trial court abuses its discretion when there is no evidence to
support its ruling.  See Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989); D.N.S. v.
Schattman, 937 S.W.2d 151, 155 (Tex. App.- Fort Worth 1997, orig. proceeding); Van
Winkle-Hooker Co. v. Rice, 448 S.W.2d 824, 828 (Tex. Civ. App. - Dallas 1969, no writ) 
(holding that dismissal based on forum non conveniens was an abuse of discretion in absence
of evidence other than plaintiff's non-residence in Texas).
	Thus, we sustain issues one and two.  We find that when a party requests enforcement
of a facially valid child support order from another state, the trial court must enforce the
order as required by the Full Faith and Credit Clause of the United States Constitution. 
Accordingly, we reverse the trial court's final order and remand this cause with instructions
that the order of dismissal be set aside and the cause be reinstated on the court's docket for
further proceedings consistent with this opinion. (8)
	REVERSED AND REMANDED.


								____________________________
									 HOLLIS HORTON
										Justice


Submitted on December 15, 2005
Opinion Delivered June 15, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. The decree's relevant language states: 

	  The Defendant shall pay as child support, $1,775.00 per month as follows:
 
		1.	$1,200[].00 per month shall be paid directly to the Plaintiff; and

		2.	The monthly payment on the Ford Expedition truck in the approximate amount of
$570.00 shall be paid to the lienholder by the Defendant;

		3.	Upon the final payment for the Ford Expedition truck, the Defendant shall pay
$1,775.00 per month directly to the Plaintiff. 

2. In response to Karen's contention that the Maryland court would not object to the Texas court's
assertion of jurisdiction, the trial court stated:  "All right.  I don't know.  So, I'm going to . . . sign your
Motion to Dismiss." 
3. In its Conclusions of Law, the  trial court explained:
 
		The Uniform Family Support Act holds that a court of this state may exercise
jurisdiction to enforce a foreign judgment. Texas Family Code Section 159.201. 
However, the court is not required to exercise jurisdiction.  This Court declines to
exercise jurisdiction in this case, for the factual reasons given above.  Therefore this
Court ordered this case dismissed, so that the court in Maryland may act. 
4. Texas cases have recognized that the enforcement language of section 159.603 is mandatory
under other facts.  See Cowan v. Moreno, 903 S.W.2d 119, 124 n.12 (Tex. App.- Austin 1995, no
pet.) (noting that trial court must confirm order when nonregistering party does not establish one of
enumerated defenses) (citations omitted); In re T.J., No. 12-03-00331-CV, 2005 WL 588875, at *7
(Tex. App.- Tyler March 14, 2005, no pet.) (finding trial court erred by failing to confirm Michigan
support order as contesting party failed to establish a defense under section 159.607).  Further, other
jurisdictions, such as Washington, South Carolina, and North Carolina, also recognize that the
Family Support Act's enforcement provisions are mandatory.  See In re Marriage of Erickson, 98
Wash. App. 892, 991 P.2d 123 (2000); Badeaux v. Davis, 522 S.E.2d 835 (S.C. Ct. App. 1999);
Welsher v. Rager, 127 N.C. App. 521, 491 S.E.2d 661 (1997).
5. The specified defenses are:  (1) the issuing tribunal lacked personal jurisdiction over the
contesting party; (2) the registering party obtained the order by fraud; (3) a later order has vacated,
suspended, or modified the registered order; (4) the issuing tribunal has stayed the order pending
appeal; (5) there is a defense under the law of this state to the remedy sought; (6) the contesting
party has made full or partial payment; (7) the statute of limitation precludes enforcement of some
or all of the arrearages; or (8) the alleged controlling order is not the controlling order.  Tex. Fam.
Code Ann. § 159.607(a) (Vernon Supp. 2005).
6. Subchapters D-H are entitled as follows: D (Civil Provisions of General Application; E
(Establishment of Support Order); F (Enforcement of  Order of Another State Without Registration;
G ( Registration, Enforcement, and Modification of Support Order; H ( Determination of Parentage). 
	The limited exceptions allow the trial court to:  (1) receive evidence from another state as
provided by Section 159.316; (2) communicate with a tribunal of another state as provided by
Section 159.317; and (3) obtain discovery through a tribunal of another state as provided by Section
159.318.  Id. § 159.210(b).
7.  We note that the Family Support Act does not contain a forum non conveniens provision.
See Tex. Fam. Code Ann. §§ 159.001-.901 (Vernon 2002 & Supp. 2005). In contrast, the
Uniform Child Custody Jurisdiction And Enforcement Act (enacted in Texas as Family Code
sections 152.001-.317) specifically allows a trial court to exercise its discretion in applying the
forum non conveniens doctrine in child custody cases.  See Tex. Fam. Code Ann. § 152.207(a)
("A court of this state which has jurisdiction under this chapter to make a child custody
determination may decline to exercise its jurisdiction at any time if it determines that it is an
inconvenient forum under the circumstances and that a court of another state is a more appropriate
forum.").  
8. We are confident that the trial court will avail itself of the Act's provisions allowing 
communications between tribunals to obtain information from the Maryland trial court concerning
Maryland's laws, the legal effects of any Maryland judgment, decree, or order, and the status of any Maryland
proceedings.  See Tex. Fam. Code Ann. § 159.317.  We anticipate that the communications between the
courts that are contemplated by the Family Code will allow the trial court to coordinate its efforts with the
Maryland court and assist in the resolution of this matter.